IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTHONY RUISE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5576

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed November 1, 2016.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Deana K. Marshall, Riverview, for Appellant.

Pamela Jo Bondi, Attorney General, Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.